Applicants traverse the rejection of claim 19 under under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AlA), second paragraph as being indefinite and state that the limitation “... which may not be heated to a temperature of 100 °C or more...” further defines the heat sensitive nature of the metallic substrate and that the substrate has an upper temperature limitation beyond which it cannot be heated without damage. 
	As previously pointed out, it is unclear what is meant by “which may not be heated to a temperature of 100 °C or more” given that such a limitation appears to be a process limitation and claim 19 is directed an article – the limitation does not convey that the substrate is a heat sensitive substrate or it doesn’t specify a specific property of the substrate and seems to simply recite a process limitation that it may not be heated above a certain temperature. 
	Applicants traverse the rejection of claims 1-4, 6-13, 15, 16, and 18-20 under 35 U.S.C. §102(a)(1) as being anticipated by lijima et al. (US 2013/0143032 A1) and the rejection of claims 1-4, 6-13, 15, 16, and 18-20 under 35 U.S.C. §103 as being unpatentable over lijima et al. (US 2013/0143032 A1) and state that lijima et al. in paragraph [0046] state that their first paint composition may be a nonaqueous composition or may also be an aqueous composition. Applicants further assert that although the nonaqueous composition is preferred because the possibility is low that the first metal-based powder contained in the paint composition may be corroded during storage, there is no teaching of one formulation that can be anhydrous and a different formulation that can be aqueous and that no concern is raised regarding the possible in-can curing caused by the presence of water included in the formulation. 
As previously pointed out, the patentability of a product does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. The structure implied by the process steps has been considered and it is unclear what distinctive structural characteristics are imparted to the final product. Once a product appearing to be substantially identical is found and a 35 USC 102 and/or 103 rejection has been made, the burden shifts to the Applicant to show an 
In this case, Iijima et al. specifically disclose a rust-preventive coating comprises two layers of coatings (equivalent to the coating system of the claimed invention) contacted with each other, wherein among the two layers of coatings, a first coating (equivalent to the first composition of the claimed invention) as a coating at an inner layer side is obtained from a first paint composition that contains a first metal-based powder and a first binder component, among the two layers of coatings, a second coating (equivalent to the second composition of the claimed invention) as a coating at an outer layer side is obtained from a second paint composition that contains a second metal-based powder and a second binder component, and compositions are different between the first metal-based powder and the second metal-based powder. First, the structure implied by the process steps has been considered and it is unclear what distinctive structural characteristics are imparted to the final product. Second, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Hence, the above rejections are maintained. 

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHEEBA AHMED/Primary Examiner, Art Unit 1787